Citation Nr: 1822932	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-34 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of an overpayment of VA monetary benefits in the amount of $14,660.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 1953 to November 1957.  He had a second period of service from November 1957 until June 1958 from which is considered dishonorable for VA purposes.  He died in May 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision by the Committee on Waivers and Compromises of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Appellant's request for a waiver of an overpayment of VA benefits in the amount of $14,660.00.  

In February 2018, the Appellant was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102(b) (2012).  


FINDINGS OF FACT

1.  An overpayment of VA death pension benefits in the amount of $14,660.00 was not due to the Appellant's fraud, misrepresentation or bad faith. 

2.  The Appellant was at fault in the creation of the indebtedness at issue. 

3.  Recovery of the overpayment would result in financial hardship and would defeat the purpose of the benefits program.
CONCLUSION OF LAW

Recovery of the overpayment of VA death pension benefits in the amount of $14,660.00 is against equity and good conscience.  38 U.S.C. §§ 5107, 5302 (2012); 38 C.F.R. §§ 1.963, 1.965 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant asserts that she is entitled to a waiver of overpayment.  She argues that recovery of the overpayment would result in severe financial hardship.  During her hearing, held in February 2018, she testified that she had not reported her income from Social Security benefits, which began in 2011, because she was unaware of the necessity, and because she was experiencing economic hardship.  

The Veteran died in May 2007.  

In January 2008, the RO granted the Appellant death pension benefits.  

In August 2013, the Appellant informed VA that she had been receiving compensation in the form of benefits from the Social Security Administration (SSA), for about one or two years, of about $343.00 per month.  See VA form 21-0820, dated in August 2013.  

In September 2013, the Appellant was notified that her VA benefits were to be reduced.  

In December 2013, the VA Debt Management Center sent the Appellant a notice that an overpayment of $14,660.00 had been created.  She was further notified that her benefits would be withheld effective March 2014 until the amount was recouped. 

In January 2014, the Appellant requested a waiver of the overpayment. 

In February 2014, the Committee on Waivers and Compromises (Committee) denied the Appellant's request for a waiver of recovery of the overpayment, which was determined was for the period from April 1, 2010 to November 30, 2013, and that it amounted to $14,660.00.  The Committee determined that there was no fraud, no misrepresentation of a material fact, and no showing of bad faith on the  Appellant's part.  However, the Appellant was determined to have been significantly at fault in creation of the overpayment because she should have known to report all changes in household income in a timely manner.  The Committee found that she had been unjustly enriched at government expense, and that financial hardship could not be established because she had only submitted a partial Financial Status Report (VA Form 21-5655).  

As an initial matter, if the Appellant asserts the invalidity of a debt, the matter of whether the overpayment was properly created must be addressed before a claim for waiver of an overpayment may be adjudicated.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); see VAOGCPREC 6-98 (Apr. 24, 1998) (cited 63 Fed. Reg. 31,264 (1998)).  In this case, the Appellant does not appear to be questioning the validity of the indebtedness now at issue.  See e.g., transcript of Appellant's hearing, held in February 2018.

An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956 (a) (2017). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.962 (2017).  

The remaining issue is whether the Appellant is entitled to waiver of recovery of the overpayment of disability benefits in the amount of $14,660.00.  The Board notes that the Committee concluded that the Appellant had not demonstrated fraud, misrepresentation, or bad faith in the creation of the overpayment now at issue.  Notwithstanding this, however, the Board must render an independent determination on this issue.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

A party who is receiving pension must notify VA of any material change or expected change in income that would affect entitlement to receive, or the rate, of the benefit being paid.  The notice must be made when the recipient acquires knowledge that he will begin to receive additional income.  38 C.F.R. § 3.660 (a) (1) (2017). 

Overpayments created by retroactive discontinuance of an award are subject to recovery if recovery is not waived.  Waiver of repayment of indebtedness is statutorily precluded if there is any indication of fraud, misrepresentation of a material fact, or bad faith on the part of the person having an interest in obtaining a waiver.  38 U.S.C. § 5302 (c); 38 C.F.R. § 1.965 (b).  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 1.965). 

If the debtor's conduct is deemed not to have constituted fraud, misrepresentation of a material fact, or bad faith, the request for waiver will be evaluated pursuant to the principles of equity and good conscience found in 38 C.F.R. § 1.965 (a).  In applying the equity and good conscience standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) whether collection would deprive the debtor or the debtor's family of basic necessities, (3) whether recovery of the debt would nullify the objective for which benefits were intended, (4) whether failure to make restitution would result in unfair gain to the debtor, and (5) whether the debtor has changed position to his detriment due to his reliance upon receipt of VA benefits.  Additionally, the adjudicator must conduct a "balancing of the faults," weighing the fault of the debtor against any fault attributable to the VA.  38 C.F.R § 1.965 (a).

Based on a review of the claims file and having considered the contentions of the Appellant, it is clear that the Appellant was at fault in the creation of the debt because of her failure to notify VA of changes in her income (SSA benefits) in a timely manner.  No fault can be attributed to the VA with respect to the creation of the debt.  

The Board must next consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Appellant has not contended, nor does the evidence show, that she had relinquished a valuable right or incurred a legal obligation in reliance on her VA benefits. 

Another factor to be considered is whether recovery of the overpayment would defeat the purpose for which the benefits are intended.  The Board finds that recovery of the debt would not nullify the objective for which benefits were intended.  The purpose of pension benefits is to provide financial assistance to the beneficiary.  As the Appellant received VA death pension benefits based on an inaccurate report of her income, she received benefits to which she was not entitled.  Without the benefit of accurate and timely information, the VA is unable to determine whether a payee meets the eligibility criteria.  Therefore, the Board finds that to recover the overpayment of such benefits does not nullify the objective of the payment, as the Appellant did not provide the information which was required to determine her entitlement to the benefits received.  In addition, failure to make restitution would result in the Appellant's unjust enrichment by virtue of the fact that she has retained money to which she was not legally entitled. 

However, the Board must also consider whether recovery of the debt would result in financial hardship to the Appellant.  In August 2014, the Appellant submitted a Financial Status Report (FSR) (VA Form 5655).  In that report, the Appellant indicated that she had not worked during the last two years, and that she had no income other than $343.00 per month in Social Security Administration benefits.  She reported that she had $3,100.00 per month in expenses, to include monthly expenses of approximately $400.00 for food, $2,000.00 for utilities and heat, and $700.00 for rent .  She indicated that she did not have any assets, installment contracts, or debts, other than a car made in 2003 that was worth $240.00.  She stated that she was about to lose her home and her car in the near future.    

The transcript of the Appellant's hearing shows that it was stated that she had brought in copies of her bills, to include a bill of $4,356.72 from the Detroit Water and Sewage Company, a tax bill of $3626.27 that is now being forfeited to the Wayne County Treasurer, with a total debt of $55,426.91 (none of these bills have been associated with the claims file).  She still owes approximately $55,000.  It was further stated that she owes $761.41 on an electric bill, which has a shutoff notice on it.  It was stated that her current income is $1,067 (i.e., $362 per month from SSA, and $705 per month from VA. 

The Board finds that the Appellant would be subject to undue hardship should this overpayment be collected.  The Committee has concluded that the Appellant has not demonstrated fraud, misrepresentation, or bad faith in the creation of the overpayment, but that the Appellant was at fault in the creation of the debt because of her failure to notify VA of changes in her income in a timely manner.  However,
the Committee's February 2014 decision did not discuss whether or not the Appellant would be subject to undue hardship, stating that her FSR was incomplete.  Although the Appellant submitted a new FSR in August 2014, the RO's September 2014 does not discuss economic hardship.  In this regard, the best evidence indicates that she is 82 years old, and that her only income is from SSA and VA benefits, and that her monthly income amounts to less than $1,200 per month.  See e.g., verification of SSA benefits of no more than $368.00 per month by the Milwaukee VA Pension Center, dated in July 2002; Appellant's FSR, dated in October 2013; Appellant's Application (VA Form 21-534EZ), dated in September 2016.  Her monthly expenses are poorly documented and may be somewhat in error.  See e.g., October 2013 FSR (noting $2,000 per month in utilities and heat).  Nevertheless, her testimony is credible and given her monthly income, and reports of $55,000 in debt, it is clear that her monthly expenses exceed her income.  

Given the foregoing, a realistic projection of the Appellant's foreseeable future financial status is that she would not be able to pay even a modest amount per month toward the overpayment indebtedness.  In this regard, normally, debts to VA are paid off within a 5 year (60 month) period.  On that basis, it appears that even with an extraordinary amount of financial conservation, that the Appellant would not be able to repay her overpayment indebtedness over any reasonable period of time without imposing undue financial hardship.  Even with prudent budgeting, it is apparent that collection of the overpayment would deprive her of at least some of the basic necessities of life.  The Board therefore finds that undue financial hardship would be incurred by the Appellant.  Although she was at fault in the creation of the indebtedness, the more important consideration is that recovery of the indebtedness would subject her to undue economic hardship.  The Board believes that the latter factor overrides other considerations, such as possible unjust enrichment.

Based on the foregoing, the Board finds that under the principles of equity and good conscience, taking into consideration all of the specifically enumerated elements of 38 C.F.R. § 1.965 (a), it would be unfair to recover the Appellant's death pension overpayment indebtedness in the amount of $14,660.00.  The end result would not be unduly favorable or adverse to either the Government or the Appellant.  38 U.S.C. § 5107 (b).  Accordingly, the Appellant's request for a waiver of her overpayment debt is granted. 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which redefined VA's duty to notify and to assist claimants for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2016).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty-to-assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002).


ORDER

Waiver of the recovery of an overpayment of VA nonservice-connected death benefits in the amount of $14,660.00 is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


